Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

ELECTION

2.	Applicant’s election without traverse of Group I in the reply filed on 06/10/21 is acknowledged.

3.	Claim 13 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06/10/21.

4.	Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

OBJECTION

5.	Applicant is reminded of the proper content of an abstract of the disclosure.
should include that which is new in the art to which the invention pertains.  The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.

NON-PRIOR ART REJECTION

6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.




A)	Claims 6-7 are indefinite because 'the third target-specific primer' in step (j) of independent claim 6 lacks proper antecedent basis.  Correction is required.

B)	 Claims 8-12 are indefinite because 'the second target-specific primer' in step (e), and 'the third target-specific primer' and 'the fourth target-specific primer' in step (j) of independent claim 8 lack proper antecedent basis.  Correction is required.

ALLOWABLE SUBJECT MATTER

7.	Claims 1-5 and 14 are allowable.  Claims 6-12 are free of the prior art, but are rejected for another reason.  Claim 13 is withdrawn from consideration.  Independent claims 1, 6, 8, and 14 require the steps of: hybridizing a target-specific primer to a target polynucleotide or to a single-stranded RNA, wherein the primer comprises a target-binding region and a region of complementarity to an adaptor; extending said primer with a DNA polymerase or reverse transcriptase to form a primer extension product; contacting said product with an adaptor comprising a longer strand with a 5' - overhang having complementarity to said primer and a shorter strand comprising a universal priming site; hybridizing the adaptor to said product; and ligating one strand of the adaptor to said product to form a ligation product.  No prior art has been found teaching or suggesting such a combination of steps.  Wang et al. (US 2020/0024644) and Jia et al. (US 2019/0071732) disclose methods comprising primer ligating to the extension product, one strand of an adaptor comprising a longer strand with a 5' - overhang having complementarity to the extension primer and a shorter strand comprising a universal priming site, to form a ligation product.  The adaptor and means of ligation in Wang et al. and Jia et al. are significantly different.  Reuter et al. (US 2018/0080021) is made of record as a reference of interest.  

CONCLUSION

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH R HORLICK whose telephone number is (571)272-0784.  The examiner can normally be reached on Mon. - Thurs. 8:30 - 6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

08/10/21

/KENNETH R HORLICK/               Primary Examiner, Art Unit 1637